[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a case involving the taking of land by the Department of Transportation for highway construction. The plaintiff is the owner of the land and is aggrieved by the statement of compensation.
The area involved is industrial land in Norwich located at 267 Otrobando Avenue. The Department of Transportation proposes to take a temporary right of way of the area of 1,307 square feet to grade the area and construct a driveway. The Department of Transportation also takes a full and perpetual easement of 87 square feet to install a drainage pipe. The 87 square foot area CT Page 815 is a perpetual easement, the right to grade the 1,307 square feet is temporary and will be restored to the plaintiff when the work is completed.
The Department of Transportation's appraiser valuates the 87 Square feet of land at $2.00 per square foot, but reduces this amount by 50% for an easement to $1.00 per square foot as compared to a taking. He awards nothing for the temporary right of way on the balance of 1,307 square feet, total $200, the minimum value.
The plaintiff's appraiser evaluated 1,307 square feet of property taken at $5.00 per square foot, total $6,500 as the Market Value of a Fee Simple interest in the land.
The court, after a hearing on February 7, 1997 and a review of the file and records, finds that there was not a Fee Simple taking, but merely a perpetual easement on 87 square feet and a temporary right of way for construction purposes on the rest of the land until the work is completed by the state.
The court finds the value of the 87 square foot area to be $5.00 per square foot based upon the various comparables presented. As to the 1,307 square feet, the court finds that no direct evidence was presented as to the value of the temporary easement. However, from the evidence that was presented, the court finds that $1.00 per square foot is reasonable for the right of way to grade and do construction work on a temporary basis.
Accordingly, the court awards to the plaintiff $5.00 per square foot for the 87 square foot area, $435.00; and $1.00 per square foot for the temporary use of the entire 1,307 square foot area, $1,307.00, for a total of $1,742.00.
D. Michael Hurley Judge Trial Referee